CHARLES F. CLAIBORIB, JUBOS.
Thiele a eult for poeaeeelon of leaeed prealeee under Aot 49 of 1918 p 71.
The plaintiff alleged that on January 25th, 1919 he leased to the defendant, Mrs. M. Melanoon, the premises So. 217 3. Roman Street for a period of 24 months, commencing February 1st, 1919 and ending January Slot, 1921; that the defendant refused to pay the rent for the month of Haroh 1920; that the plaintiff thereupon notified her to vacate, which she hae refused to do; and he prayed for judgment
"condemning her to vaoAte the said premises So. 217 South Roman Street and to deliver possession of the same to petitioner íce".
The defendant admitted the lease, but alleged
•that the property for which rent was sought by plaintiff to be collected was sold at tax sale on Hovember 1919 for the State Taxes of 1918 to the Commercial Security Company, and that the said sale was registered in the Conveyance Office Book 312, folio 192, and that under the provisions of Act 170 of 1898 p 377, the rent was due to, and collectable by, the said Commercial Security Co., and the said Commercial Security Company, through its representative, L. B. Konrad, made a demand for the payment of said rent^and that your defendant did not know to whom to pay said rent and requested that she be given a few days to secure legal advloe upon the matter, and that accordingly she consulted counsel, but in the meantime a notipe to vacate was served upon her as alleged In Article III; Defendant further alleged that she, under the circumstances, did not know, and she does not know now, to Idiom this rent should be paid, ^ *583and ahe has deposited In the registry of the Court not only the rent far the month IT Meroh, hut in advance for the month of April, vie: Sixty Dollars, subject to the orders of the Court and dealrea that both the plaintiff and the Commarolal Security Company he oited to appear and litigate their reepeotivo right* to the aaid fund representing aaid rent*;
defendant admitted that she refuaed to vacate the premlaea for the reasons above state^and she prayed that the plaintiff and the Commarolal Security Company be ordered to litigate their claims to the rent and to the money deposited In Court, and that a copy of her answer he served on the Security Company.
The Commercial Security Company appeared and alleged:
*that at a sale held In Hovembdr 1919 hy the State of Louisiana selling for the State Taxes of 1918, your appearer purchased the property which was the subjeot of the lease between the plaintiff and defendant, all as will appear by tha act of sale passed before John P. Sullivan, Votary, and registered C. O. B. 312, fo. 192; that accordingly your appearer beoame entitled to all of the rents and revenuea of the property from the date of aaid sale until its legal redemption; that neither tha owner nor any one else has redeemed the said property from the said tax sale; that your appearer, through Its representative, I>! B. Konrad, made demand on Mrs. U. Helancon for the rents of the said property to which appearer was legally entitled; and it prayed for judgment against the plaintiff and In its favor decreeing it entitled to the $60 deposited hy the plaintiff in Court.*
Upon the trial of the oase all three parties supported the allegations of their petition by sufficient evidence. The Security Company offered in evidence its tax title. The plaintiff objected to the appearance and demand of the Security Company; but if we find that the plaintiff had no right to the rent demanded by him of the defendant, nor to the money deposited, then it is no concern of his who gets the money.
*584*■ The only question presentad Is, was the plaintiff entitled to the rent he demanded of defendant; If he eras not, then the defendant was not at fault for refusing to pay it to him, ^ and plaintiff had no right to notify her to vaoAte because she refused to pay it to him.
The Dlsttlot Judge deolded in favor of the defendant rejecting plaintiffs demand, and he has appealed.
This judgment la correct. The dafandantg^ai^bound to give full faith and oredlt to the tax title immeiiitiiil te bn by the Security Company, just as muoh as if It had exhibited to her a Sheriff deed or an act of sale by the lessor himself, •jyf
| Article 233 of the Constitution of 18B8 provides that u\all tax-deeds shall be prima facie valid. This Is only a repe- ? tition of a similar provision In Artiole 118 of the Constitution ^ of 1868 and of Artiole 210 of the Constitution of 18^9, and of \ Act 68 of 1870 p 126 Sec. 69 p 141,and Act 47 of 1873 p 98 8ee.4.
f In 35 A., 893 It was held '{hat a mortgage creditor was {found to give consideration to a tax sale of the mortgaged pro-party, and could not prooeed against It until he had set aside ¡ffie tax sale; quoting 25 A., 237; 29 A., 113; 30 A. 1235; 31 A., 62 and 33 A., 441.
In 44 A., 650 (655) It was deolded that It was the duty 1 an assessor to assess property In the name of a purchaser at tax sale.
The defendant in this oase had no right to Ignore the ^■^ax sale of the property she occupied after being notified V^\hereof by the tqx purchaser, and if she had done so she might /^heve been compelled to pay the tax purchaser after paylag Her V^essor.
v- There Is no doubt that the purchaser of property far ¡[the registry of the tax deed In the Conveyance Office. 'taxes Is entitled to the rents of the property from the date of
Section 67 of Aot 170 of 1898 p 346 (377) reads a* follows:
"That from the date of reoordlng eald tax deed, all the rents and revenues of the property therein osnveyed shall belong to the purchaser, and shall he paid to him *e*.
*585this la a repetition ef Station M of Aet 85 of 1888 p U1 (154)'and of Station 47 of Aet «8 of 1888 p 133 (154), nnA of Station 54 of Att M of 1888 p 110 (138) and Act 47 ef 1873 Sao. 4 p 108.
Although It It not necessary to "light oandlot ah on tho tun ahlnaa" a referenoe to authorities will confina tht olear expression of tht lav.
In eemmentlng upon an adjudication for tancas nado under tht Act of 1888 the Court said in Moore vs Beagin, 111 La., 490 (493):
"Beagln, tht mortgagee, (purabasar at tax tala) had a complete legal titlt, and it gava him tht right to go In 'possession aa ho did a short tima (a few days) after tha adjudication at tax tala. Ha was lawfully in pos-aaasion of the proparty*.
In Pate vs Burnside, 129 La., 104, tha Court said:
"A tax daad la prisa fado svidenoo ef the validity of the tale, and upon presentation of tht sama to any judge of eospstant jursldletlon tha adjudieataa therein named la entitled to a writ of possession". Sea also 43 A.,789.
lor art tha provisions of Sections 86 and 67 of Aot 170 of 1898, entitling the purchaser at tax sale to immediate possession ana to rants, in conflict with Article 233 of the Constitution' of 1898 which provides that property sold for taxes
"shall he redeemable at any time for the apace of one year* Zn tha oase ef Geddes vs Cunningham, 104 La., 306, the Court said, on p 311?
"ZZX "Zt Is said that inasmuch as the Constitution «f 5Í879 ’provided that the property shoull be sold fpr taxes without appraisement, and "should ba redeemable at any time for the space of one year, by paying tha price given, .with twenty par cent and costs added", it was incompetent for the Legislature to Increase the penalty thus Imposed upon the delinquent tax payer, but that the provisions of Aet 85 of 1888 (Sections 65-66) authorising the adjudioatee of property sold for taxes to take possession before tha expiration of the year *586within whioh, under the Constitution, the property could he redeemed, hare that effect, and henoe, are in conflict with the Constitution, and are rold, We are unable to oonour with this Tlew. The constitutional provisions require a sale of the property; and a sale, whether with, or without right of redemption, entitles the vendee to the possession of the thing sold. Xt was therefore competent, if not obligatory, upon the General Assembly, in adopting legislation to carry those provisions into effect, to authorize the adjudicates to go into possession at once*.
The defendant has ashed for damages for a frivolous appeal. These cannot be granted. The appellant has not been condemned to pay money; it is ohly in such oases that he can be condemned to pay damages for a frivolous appeal. C. P. 908; 28 A., 626; 19 A., 327; 13 A., 465; 14 A., 229.
The Judgment ic affirmed at oost of appellant in both courts.
June 88th, 1980.